Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 9, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158141(77)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  KAITLIN HAHN,                                                                                        Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                    SC: 158141                         Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 COA: 336583
                                                                    Oakland CC: 2016-152229-NF
  GEICO INDEMNITY COMPANY,
            Defendant-Appellant,
  and
  AUTOMOBILE CLUB INSURANCE
  ASSOCIATION,
             Defendant.
  ______________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its reply brief is GRANTED. The reply brief will be accepted as timely filed if
  submitted on or before December 18, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 9, 2019

                                                                               Clerk